INTERNATIONAL FOOD PRODUCTS GROUP, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of International Food Products Group, Inc. (the “Company”) on Form10-Q for the period ending March31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Richard Damion, Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Richard Damion Richard Damion Chief Executive Officer Chief Financial Officer Chief Accounting Officer May 15, 2008 A signed original of this written statement required by Section906 has been provided to International Food Products Group, Inc. and will be retained by International Food Products Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
